PER CURIAM.
This cause was considered by the Court upon the respondent’s motion to dismiss or quash the petition for writ of certiorari. Said motion is denied as to grounds 2, 3 and 4. Ruling is deferred on ground 1, viz.: “The Florida Industrial Commission is required to be made a party respondent hereto, yet they are not parties to this proceeding (FS 440.27[1]).”
This cause is hereby set for oral argument before this Court Thursday, May 6, 1965. Thirty minutes to the side are allowed for such argument. The parties are requested at the argument on the merits hereby fixed to be prepared to and to argue the question raised by the above quoted ground of the motion to quash and, in the meantime, to file briefs in this Court thereon. The respondent shall file his brief within ten days hereafter and the petitioner shall have ten days for a reply.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.